DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the Request For Continued Examination submitted on October 6, 2020 for application number 16/107398.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/6/2020 has been entered.
Terminal Disclaimer
The terminal disclaimer filed on January 5, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10055696 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was provided by applicant’s representative, Lynda Wood, Reg. No. 53,791 on January 5, 2021 through subsequent communications following a telephone interview on December 22, 2020.  This listing of claims will replace all prior versions, and listing of claims previously presented.
Listing of Claims:
Claim 1 (Currently amended): A method of merging media in a playlist associated with a cloud based media provider of a first mobile device of a first user with media being played on a second mobile device of a second user within a specific proximity comprising the steps of a computer of the first mobile device:
detecting a second mobile device located within a predefined proximity to the first mobile device which is currently playing media;
sending a notification to the cloud based media provider regarding the second mobile device, wherein the notification includes information regarding which cloud based media provider that the first mobile device and the second mobile device are subscribed to, and wherein if the first mobile device and the second mobile device are subscribed to different cloud based media providers, identifying agreements between the different cloud based media providers that will enable the merging of media between the first mobile device and the second mobile device; and
upon receiving verification that the second mobile device will accept the merging of media, instructing the cloud based media provider to send at least a portion of a media playlist of the first user to the second device through the cloud based media provider for merging with the media currently being played by the second device, creating a merged playlist on the second device, wherein: 
the portion of the media playlist of the first user that is sent is limited to a pre-determined value which is set by the second user; and  
 the creation of the merged playlist is subject to at least one of one or more conditions or limits set by the second user based on characteristics of the media, wherein the characteristics of the media include at least one of  genre, tempo, publication date or subject.

Claim 2 (Original): The method of claim 1, wherein the merging of the media with media currently being played by the second device is temporary.

Claim 3 (Original): The method of claim 2, wherein the temporary merging is based on proximity of the first device with the second device.

Claim 4 (Original): The method of claim 2, wherein the temporary merging is based on an allotted time period.

Claim 5 (Cancelled)

Claim 6 (Previously presented): The method of claim 1, wherein the percentage of the first user’s media playlist received is based on characteristics of the media.

Claim 7 (Cancelled)

Claim 8 (Currently amended): A computer program product for merging media in a playlist associated with a cloud based media provider of a first mobile device of a first user with media being played on a second mobile device of a second user within a specific proximity comprising a computer of the first mobile device comprising at least one processor, one or more memories, one or more computer readable storage media, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by the computer to perform a method comprising:

sending, by the computer, a notification to the cloud based media provider regarding the second mobile device wherein the notification includes information regarding which cloud based media provider that the first mobile device and the second mobile device are subscribed to, and wherein if the first mobile device and the second mobile device are subscribed to different cloud based media providers, identifying agreements between the different cloud based media providers that will enable the merging of media between the first mobile device and the second mobile device; and
upon receiving verification that the second mobile device will accept the merging of media, instructing, by the computer, the cloud based media provide to send at least a portion of a media playlist of the first user to the second device through the cloud based media provider for merging with the media currently being played by the second device, creating a merged playlist on the second device, wherein: 
the portion of the media playlist of the first user that is sent is limited to a pre-determined value which is set by the second user; and  
 the creation of the merged playlist is subject to at least one of one or more conditions or limits set by the second user based on characteristics of the media, wherein the characteristics of the media include at least one of  genre, tempo, publication date or subject.

Claim 9 (Original): The computer program product of claim 8, wherein the merging of the media with media currently being played by the second device is temporary.

Claim 10 (Original): The computer program product of claim 9, wherein the temporary merging is based on proximity of the first device with the second device.

Claim 11 (Original): The computer program product of claim 9, wherein the temporary merging is based on an allotted time period.

Claim 12 (Cancelled)

Claim 13 (Previously presented): The computer program product of claim 8, wherein the percentage of the first user’s media playlist received is based on characteristics of the media.

Claim 14 (Cancelled)

Claim 15 (Currently amended): A computer system for merging media in a playlist associated with a cloud based media provider of a first mobile device of a first user with media being played on a second mobile device of a second user within a specific proximity comprising a computer of a first mobile device comprising at least one processor, one or more memories, one or more computer readable storage media having program instructions executable by the computer to perform the program instructions comprising:
detecting, by the computer, a second mobile device located within a predefined proximity to the first mobile device which is currently playing media;
sending, by the computer, a notification to the cloud based media provider regarding the second mobile device, wherein the notification includes information regarding which cloud based media provider that the first mobile device and the second mobile device are subscribed to, and wherein if the first mobile device and the second mobile device are subscribed to different cloud based media providers, identifying agreements between the different cloud based media providers that will enable the merging of media between the first mobile device and the second mobile device; and
upon receiving verification that the second mobile device will accept the merging of media, instructing, by the computer, the cloud based media provide to send at least a portion of a media playlist of the first user to the second device through the cloud based media provider for merging with the media currently being played by the second device, creating a merged playlist on the second device, wherein the creation of the merged playlist is subject to at least one of one or more conditions or limits set by the second user based on characteristics of the media, wherein the characteristics of the media include at least one of  genre, tempo, publication date or subject.

Claim 16 (Original): The computer system of claim 15, wherein the merging of the media with media currently being played by the second device is temporary.

Claim 17 (Original): The computer system of claim 16, wherein the temporary merging is based on proximity of the first device with the second device.

Claim 18 (Original): The computer system of claim 16, wherein the temporary merging is based on an allotted time period.

Claim 19 (Original): The computer system of claim 15, wherein the second device receives a percentage of the first user’s media playlist.

Claim 20 Cancelled) 


35 USC § 101 Analysis
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

The claimed invention is directed to statutory subject matter.  The claims are directed to non-abstract improvements in computer related technology.  A claim is non-statutory when it is directed to a judicial exception (e.g. either one of mathematical concepts, mental processes, or certain methods of organizing human activity) without significantly more.  The claimed invention is not directed to a judicial exception.  Instead, the claimed invention is directed to a technological improvement for the merging of media in a playlist associated with a cloud based media provider of a first mobile device of a first user with media being played on a second mobile device of a second user within a specific proximity, wherein when the second mobile device is detected in the proximity of the first mobile device which is currently playing media, the first mobile device will send a notification to the cloud based media provider concerning the second mobile device, wherein the notification includes information that will enable the merging of media between the first and second device.  Upon receiving verification that the second mobile device will accept the merging of media, the first mobile device instructs the cloud based media provider to send at least a portion of a media playlist of the first user to the second mobile device through the cloud based media provider for merging with the media currently being played by the second device, creating a merged playlist on the second device, that is subject to limits and conditions determined by the second user.  .  The claimed invention’s ordered combination of limitations .for the merging of media playlists within a computerized communications network provides a specific and useful improvement and therein the claimed invention recites patent eligible subject matter.


Reasons For Allowance
The following is an examiner’s statement for reason for allowance.  The closest prior art of record Paruchuri et al. (U.S. 2015/0161360 A1; herein referred to as Paruchuri) in view of Sharkey (U.S. 2012/0290648 A1; herein referred to as Sharkey) and in further view of Leung (U.S. 2016/0156687 A1; herein referred to as Leung)  does not teach a method, computer program product, and computer system for merging media into a media playlist associated with a cloud based media provider of a first mobile device of a first user from a second mobile device of a second user within a specific proximity to the first mobile device of the first user such that a computer of the first mobile device detects a second mobile device located within a predefined proximity to the first mobile device which is currently playing media.  Upon this detection the first mobile device sends a notification to the cloud based media provider regarding the second mobile device, the notification including information regarding which cloud based media provider that the first mobile device and the second mobile device are subscribed to, and wherein if the first mobile device and the second mobile device are subscribed to different cloud based media providers, identifying agreements between the different cloud based media providers that will enable the merging of media between the first mobile device and the second mobile device.  Upon receiving verification that the second device will accept the merging of media, the first mobile device instructs the cloud based media provider to send at least a portion of a media playlist of the first user to the second mobile device through the cloud based media provider for merging with the media currently being played by the second mobile device, creating a merged playlist on the second mobile device.  The resulting merged playlist on the second mobile device comprises a portion of the media playlist of the first user that was sent as limited set by a pre-determined value which was set by the second user, and the merged playlist is subject to at least one of one or more conditions or limits set by the second user based on characteristics of the media such as genre, tempo, publication date or subject.
Paruchuri is directed to the sharing of digital media services between mobile devices.  Paruchuri teaches some of the limitations and elements of the claimed invention: (a method of merging media in a playlist (e.g. selected digital media) associated with a cloud based media provider (e.g. digital media service) of a first mobile device (e.g. first device) of a first user with media being played on a second mobile device (e.g. second device) of a second user within a specific proximity (see Fig. 1, ¶ [0003]) comprising the steps of a computer of the first mobile device (e.g. computing device 102 – see Fig. 1, ¶ [0019]); detecting a second mobile device (e.g. computing device 104) located within a proximity (e.g. an area of proximity with one another) to the first mobile device which is currently playing media (see ¶ [0027]; sending a notification (e.g. communicates a request) to the cloud based media provider (e.g. service 1 which can be Xbox Music, Spotify, Pandora, etc.) regarding the second mobile device (e.g. computing device 104) ( see  ¶ [0020], ¶ [0026]. ¶ [0027]); instructing the cloud based media provider (e.g. service 1) to send at least a portion of a media playlist of the first user to the second device through the cloud based media provider (see  ¶ [0027], ¶ [0029]. ¶ [0030]) for merging (e.g. augment an existing playlist) with the media currently being played by the second device (e.g. computing device 104) (see ¶ [0035]).  However, Paruchuri does not teach all of the elements of the claimed invention. 
Sharkey is directed to generating a dynamic playlist for a mobile computing device based on a mobile device’s geographic location and its proximity to other mobile devices.  In combination with Paruchuri, Sharkey teaches some of the elements of the claimed invention (a predefined proximity (e.g. a defined geographic proximity) to the first mobile device (e.g. first device 102a) (see ¶ [0022], ¶ [0052].  However, the combination of Paruchuri and Sharkey does not teach all of the elements of the claimed invention.
Leung is directed to managing playback of media content from multiple devices using a master playlist constructed from the playlists of the multiple devices, the playlist content selected, based at least on the attributes of the media content. In combination with Paruchuri and Sharkey, Leung teaches creating a merged playlist (e.g. master playlist) on the second device (e.g. see fig. 1 - second content unit) (see ¶¶ [0030 - 0032]), wherein the creation of the merged playlist (see ¶ [0040] is subject to at least one of one or more conditions or limits set by the second user (see ¶ [0042]) based on characteristics of the media (e.g. attributes of the songs) (see ¶ [0041]).  However, the combination of Paruchuri, Sharkey, and Leung does not teach all of the elements of the claimed invention.
In particular, the cited prior art fails to provide in an ordered combination for conditioning the merging of the media based on information obtained from a notification from the first mobile device that indicates  which cloud based media provider that the first device and the second device are subscribed to, and when, if the first mobile device and the second mobile device are subscribed to different cloud based media providers, identified agreements between the different cloud based media providers that enabled the merging of media between the first mobile device and the second mobile device, and further conditioned the portion of the media playlist of the first user that is sent to be limited to a pre-determined value which is set by the second user, along with  at least one of one or more conditions or limits set by the second user based on characteristics of the media such as at least one of  genre, tempo, publication date or subject.  The recited claim language is distinctive from such prior art as Taylor et al. U.S. 2016/0261658 A1; herein described as Taylor, which while teaches media sharing in a provider-agnostic manner, and recognizing a first user and a second user using different content providers (see Taylor -¶ [0025]), is silent as to identifying agreements between the different cloud based media providers that enabled the merging of media between the first mobile device and the second mobile device, and is also silent as to limitations to the merging that can be applied by the second user.  The claimed invention is an improvement to the prior art because while the merged media playlist is initiated by the first user, the second user has the most input for determining the content of the merged playlist on the second mobile device.  The limitations as recited (wherein the notification includes information regarding which cloud based media provider that the first device and the second device are subscribed to, and wherein if the first device and the second device are subscribed to different cloud based media providers, identifying agreements between the different cloud based media providers that will enable the merging of media between the first device and the second device; the portion of the media playlist of the first user that is sent is limited to a pre-determined value which is set by the second user; wherein the characteristics of the media include at least one of  genre, tempo, publication date or subject) as an ordered combination identify distinctive elements of the claimed invention.  When considered as a whole, these limitations in combination with the other limitations of the independent claims overcome the prior art of record.  Additionally, the specification of the instant application (pages 6 – 7:   ¶ ¶ [0030 -0036], Fig. 1) describe the characteristics of the applicant’s invention which is distinctive from the prior art and is recited in the claim language.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1 – 4, 6, 8 – 11, 13, and 15 – 19 are allowed.
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure. These references are attached and cited in the accompanying PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee, can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.N.F/Examiner, Art Unit 2444
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444